Citation Nr: 0122591	
Decision Date: 09/17/01    Archive Date: 09/24/01	

DOCKET NO.  99-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.

In June 1998 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, denied entitlement to 
service connection for PTSD.  Notice of that determination 
was mailed to the veteran in July 1998, but it was returned 
to the RO as undeliverable.  In a June 1999 rating decision, 
the RO, in pertinent part, confirmed the denial of 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal thereafter.  The procedural development 
in this case establishes that the veteran did not receive 
notice of the June 1998 rating determination.  Additionally, 
the record does not demonstrate whether attempts were made to 
ascertain the whereabouts of the veteran upon receipt of the 
returned notification letter.  As such, when resolving this 
matter in favor of the veteran, the Board of Veterans' 
Appeals (Board) finds that the veteran's due process rights 
stemming from the June 1998 rating determination have been 
preserved, and that this matter comes before the Board on 
appeal from that rating decision.  


REMAND

The veteran seeks entitlement to service connection for PTSD.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In addition, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  

This change in the law and regulations is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At a hearing before a hearing officer at the RO in December 
1999, the veteran testified that while in Vietnam his 
principal duty assignments were working as a heavy equipment 
mechanic and a generator operator.  He claimed that he was 
subject to mortar fire "every time you turned, every night, 
every night." (Transcript, page 3).  He indicated that on one 
occasion an officers' barracks got hit and was completely 
blown away.  He referred to a specific individual he knew who 
was killed.  Information of record revealed that the 
individual was still alive and the veteran explained that he 
thought the individual had died and the thought of the 
individual's death had caused him stress over the years.  He 
added that he believed the mortar and rocket attacks on his 
compound on a continuing basis were responsible for the 
majority of his problems at the present time (transcript, 
page 6).  He related that he was sent back to the States 
after just 2 months because his wife was giving birth and he 
was needed at home.  The veteran gave further testimony that 
he had seen hundreds and hundreds of people die while in 
Vietnam, but he could not remember specific dates, times, or 
places, since he spent all the past years trying to forget 
these things.

The veteran's service personnel records make no reference to 
combat or combat-related activities.  However, his service 
medical records show that on separation examination in 
September 1969, psychiatric evaluation was normal, but the 
examiner noted recurrent situational problems leading to 
minor depression and anxiety.  Additionally, on the Report of 
Medical History, reference was made to depression, worry, 
nervousness, and drinking.  The examiner added that the 
veteran was just back from Vietnam, his sister had just died, 
his wife was pregnant, and that he had a developmentally 
challenged child.  

VA outpatient treatment and hospital reports show treatment 
for and a diagnosis of PTSD.  The reports also show diagnoses 
of a bipolar disorder (in remission), recurrent major 
depressive disorder, and anxiety disorder.  Given the varying 
diagnoses of record, the Board finds that a VA psychiatric 
examination is needed in order to ascertain whether the 
veteran currently has PTSD and/or to reconcile any 
contradictory diagnoses previously rendered.  Also, for any 
diagnoses rendered, a medical opinion as to its etiology is 
needed.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (1999) 
(Where a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluative purposes.)

Review of the evidence also shows that the veteran receives 
Social Security Administration (SSA) benefits.  These reports 
are not of record.  Further development is warranted in this 
regard also.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied. 

2.  The RO should request the veteran to 
provide the names and addresses of any 
health care provider(s) who may have 
treated him for any psychiatric problems 
since service, to include any additional 
treatment reports from the VA Medical 
Centers in Oklahoma City and Muskogee, 
Oklahoma, and Little Rock, Arkansas.  
Medical reports from Dr. Diana Boss 
should also be obtained.  Regardless of 
the veteran's response, the RO should 
secure copies of all outstanding VA 
treatment reports.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  All attempts made 
should be documented and any additional, 
nonduplicative evidence received should 
be incorporated in the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that this complete information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran must also be 
advised of alternative methods to support 
his claim such as lay statements, buddy 
statements, letters and diaries, etc.

5.  When any additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  If any new in-service 
stressors are asserted or if otherwise 
deemed appropriate, the RO should forward 
any information provided by the veteran, 
to include any previous statements made 
by him with regard to his stressors, a 
copy of his record of service (DD Form 
214), and a copy of this remand to the 
United States Armed Service Center for 
Research of Unit Records (USASCRUR) 
and/or the Department of Navy, 
Headquarters United States Marine Corps, 
Personnel Management Support Branch.  All 
requests, responses, and information 
obtained should be associated with the 
claims file.

6.  Following receipt of the USASCRUR's 
or Marine Corps' reports and information 
from any other sources contacted, and the 
completion of any additional development 
warranted or suggested by those offices, 
see e.g., Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993), the RO should identify 
whether there is any verified combat 
action, or in-service stressful event.  
If no combat stressor involving the 
veteran has been verified, the RO should 
so state.  If there are found to be 
stressors, they should be specifically 
set forth.  

7.  Once the above-mentioned development 
has been accomplished, then the veteran 
should be afforded a psychiatric 
examination by two psychiatrists who are 
familiar with PTSD and who have not 
previously examined the veteran.  The 
veteran's claims file, together with a 
separate copy of this remand, must be 
provided to and reviewed by the examiners 
prior to the examination.  The examiners 
should note and distinguish the 
symptomatology of any and all psychiatric 
disorders found to be present.  All 
indicated studies, including PTSD sub-
scales, are to be performed.  See 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM 
IV).  The examiners must express an 
opinion as to whether any psychiatric 
disability was present in service.  
Additionally, the examiners must express 
an opinion regarding whether any 
psychiatric disorder is related to any 
verified events from service.  Any 
conclusion reached should be reconciled 
with the evidence of record, to include 
the PTSD assessment rendered on the 
veteran's March 1999 VA medical reports.  
If symptoms of differing psychiatric 
disorders cannot be distinguished, the 
examiner should so state and explain why.

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners may rely only on the 
verified history, detailed in the reports 
provided by the USASCRUR or other 
official source and/or the RO.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the official verifying 
documents and/or RO's reports are 
responsible for that conclusion, and 
verify that all PTSD sub-scales are met.  
All opinions expressed must be 
accompanied by a complete rationale. 

8.  The RO should then review the record 
and ensure full compliance with this 
remand and its instructions.  If the 
directives of the remand have not been 
completed, corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  Thereafter, after the development 
requested has been completed to the 
extent possible, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD, with 
consideration given to all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the requisite time 
period to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to any ultimate outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



